DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on February 26, 2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai US 20100163293), in view of Kaneko (US 20150008020), Ho (US 2018/0130759), and Farnworth (US 5,487,999).
Regarding claim 1, Kawai, figure 19 discloses a printed wiring board, comprising: a resin insulating layer (50); a metal post (76) formed in the resin insulating layer such that the metal post is protruding from a first surface of the resin insulating layer (see figure); a conductor layer formed on a second surface of the resin insulating layer on an opposite side with respect to the first surface of the resin insulating layer (layer forming element 58); and a via conductor (60) formed in the resin insulating layer such that the via conductor is penetrating through the resin insulating layer and connecting the metal post and the conductor layer (see figure), wherein the metal post has a protruding portion protruding from the first surface of the resin insulating layer and an embedded 
Kawai does not disclose a surface unevenness of the protruding portion has unevenness that is different from unevenness of a surface of the embedded portion. 
Kaneko, figure 9E, discloses wiring board with a resin insulating layer (109), a metal bump (110), a portion (top portion) protruding from the surface of the insulating layer, and a portion (bottom portion) embedded in the insulating layer. Kaneko further discloses surface roughness on the protruding portion in order enhance the subsequent bonding (paragraph 0079). Also, the opening in the resin layer was formed by laser or photolithography (paragraph 0073), and would have its own unevenness. It is reasonable to consider the unevenness (roughness) created by the laser or photolithography would be different than that of the unevenness (roughness) created specifically by roughening, such as blackening, etching, plating or sandblasting (paragraph 0079).
Ho, figure 6, discloses a metal post (26c, 23a) with different unevenness on the protruding portion and the embedded portion, and figure 4, discloses unevenness on the side wall and the top surface to enhance adhesiveness (paragraph 0033). 
Farnworth, figure 1E, discloses a wiring board with a substrate (10), and a metal post (bump, 18, 20) with a protruding portion, and further discloses unevenness of the surface of protruding portion formed by etching process (column 5, line 10-17), including the post formed by unitary structure (column 5, line 5-10). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide board of Kawai with a 

Regarding claim 2, the modified board of Kawai further discloses wherein the metal post has an upper surface and a lower surface on an opposite side with respect to the upper surface such that the via conductor is extending to the lower surface and that the upper surface is configured to mount an electronic component thereon (see figure). 

Claims 3-8, and 13-15 are is/are rejected under 35 U.S.C. 103 as being patentable over the modified board of Kawai, as applied to claim 1 above, and further in view of Kodani (US 2010/0263923).
Regarding claim 3, the modified board of Kawai does not explicitly disclose wherein the metal post has a corrosion resistant layer formed on the upper surface of the metal post. Kawai discloses tin-plated film (38) on the metal post, which can be considered as corrosion resistant layer.
Additionally, Kodani, figure 15, discloses a metal post (11) formed in a resin insulating layer with a protruding portion (11b) having a corrosion resistant layer (11a) formed of Ni and Au layer or Ni, Pd, Au layer (paragraph 0091) including a solder bump 15).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the modified board of Kawai with the metal 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 4, the modified board of Kawai further discloses a solder bump formed on the corrosion resistant layer (obvious as shown in figure of Kawai and Kodani). 

Regarding claim 5, the modified board of Kawai further discloses wherein the corrosion resistant layer includes a Ni layer formed on the upper surface of the metal post, a Pd layer formed on the Ni layer, and an Au layer formed on the Pd layer (obvious as disclosed by Kodani, applied to claim 3 above). 

Regarding claim 6, the modified board of Kawai further discloses wherein the metal post is formed such that a thickness of the embedded portion is substantially equal to a thickness of the conductor layer (not explicitly disclosed but thickness of embedded portion would be selected to have desired bonding strength. And the thickness of the conductor layer would be selected to have desired electrical conductivity). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, the modified board of Kawai further discloses wherein the metal post is formed such that a height of the protruding portion between the upper surface of the metal post and the first surface of the resin insulating layer is 3 µm or more (obvious as disclosed in the figure 1D, 2A-2D, paragraph 0041-0043). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, the modified board of Kawai further discloses wherein the metal post is formed such that the height of the protruding portion is 10 µm or less (obvious as disclosed in the figure 1C, 2A-2D, paragraph 0041-0043).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, the modified board of Kawai further discloses wherein the metal post is formed such that a thickness of the embedded portion is substantially equal to a thickness of the conductor layer (obvious as applied to claim 6 above). 



Regarding claim 15, the modified board of Kawai further discloses wherein the metal post is formed such that the height of the protruding portion is 10 µm or less (obvious as applied to claim 8 above). 

Claims 9,  and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kawai, as applied to claim 2 above, and further in view of Hida (US 2011/0232943), and Shimizu (US 2015/0282307).
Regarding claim 9, the modified board of Kawai does not disclose wherein the metal post is formed such that a cut cross section of the metal post cut along a plane perpendicular to the upper surface has a distance between a first side wall and a second side wall gradually decreasing from the first surface of the resin insulating layer toward the lower surface of the metal post. 
Hida, figure 16, discloses a wiring board with a metal post (26) having cross-section with the side walls gradually decreasing form the first surface of the resin insulating layer toward the lower surface of the metal post. 
Shimizu, figure 1, discloses a wiring board with a metal post (37) having cross-section with the side walls gradually decreasing form the first surface of the resin insulating layer toward the lower surface of the metal post.


Regarding claim 16, the modified board of Kawai further discloses wherein the metal post is formed such that a cut cross section of the metal post cut along a plane perpendicular to the upper surface has a distance between a first side wall and a second side wall gradually decreasing from the first surface of the resin insulating layer toward the lower surface of the metal post (obvious as applied to claim 9 above). 

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kawai, as applied to claims 9 and 16 above, and further in view of Naoi (US 2013/0126799), and Sunohara (US 2009/0183910).
Regarding claim 11, the modified board of Kawai does not disclose wherein the metal post is formed such that the first side wall and the second side wall are bent from the upper surface of the metal post toward the first surface of the resin insulating layer.
Sunohara, figure 1, discloses a wiring board with metal post (28) having side wall bent from upper surface of the metal post toward the first surface of the resin insulating layer (26). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Kawai, with the metal post being formed such that the first side wall and the second side wall are bent from the upper surface of the metal post toward the first surface of the resin insulating layer, as taught by Sunohara and Naoi, in order to have desired shape.
Additionally, a change in a shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and In re Span-Deck Inc. V. Fab-con, Inc. (CA 8, 1982) 215 USPQ 835.

Regarding claim 18, the modified board of Kawai further discloses wherein the metal post is formed such that the first side wall and the second side wall are bent from the upper surface of the metal post toward the first surface of the resin insulating layer (obvious as applied to claim 11 above).

Claims 12, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable the modified board of Kawai, as applied to claims 1, 9 and 16 above, and further in view of Kobayashi (US 2009/0183906), and Tsukada (US 6,809,415).
Regarding claim 12, the modified board of Kawai does not disclose wherein the metal post being formed such that the unevenness of the surface of the embedded 
Kobayashi, figure 1, discloses a wiring board with metal post (16), and further discloses a gap between the resin insulating layer (20) and the side surface of the metal post. Kobayashi further discloses roughening treatment on the protruding portion (paragraph 0059).
Tsukada, figure 1, discloses a wiring board with metal post (3), and further discloses a gap between the resin insulating layer (4) and the side surface of the metal post.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kawai, with the metal post being formed such that a gap is formed between a side surface of the embedded portion and the resin insulating layer, as taught by Kobayashi and Tsukada, in order to have increase surface area for the subsequent solder balls / solder layer, to have enhanced bonding.

Regarding claim 10, the modified board of Kawai further discloses wherein the metal post is formed such that the first and second side walls have the unevenness of the surface of the embedded portion (not disclosed by Kawai, but it is old and known in the art to have unevenness on the surface to increase the contact area for enhancing the bonding, as disclosed by Kobayashi, and Ho). 

. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Masuda (US 6,518,781), figure 4, discloses a substrate (1) with a metal post (2) having a protruding portion, including unevenness on the surface of the protruding portion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / May 15, 2021